Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 23, 2019

The Court of Appeals hereby passes the following order:

A20A0254. INEZ BATSON, AS GUARDIAN OF DEBRA BATSON, WARD v.
    SARAH MOORE.

      Appellant Inez Batson, as Guardian of Debra Batson, an adult ward (“Batson”),
and Appellee Sarah Moore (“Moore”) have filed a joint motion to remand the above-
referenced appeal to the trial court for approval of the parties’ settlement agreement.
See OCGA § 29-5-23 (c) (5) (permitting a trial court to grant a conservator the power
to engage in settlement negotiations for the ward under certain circumstances). The
parties represent that they reached a settlement agreement on or about October 21,
2019 after Batson appealed the trial court’s grant of summary judgment in favor of
Moore. The parties’ joint motion to remand is hereby GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/23/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.